i          i        i                                                               i      i     i




                                 MEMORANDUM OPINION

                                         No. 04-08-00890-CV

                                        Robert Lee TORRES,
                                             Appellant

                                                  v.

                                          Laura L. TORRES,
                                               Appellee

                           From the County Court, Val Verde County, Texas
                                       Trial Court No. 2,347
                            Honorable Sergio J. Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 11, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who does not oppose the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against appellant.



                                                       PER CURIAM